Title: From George Washington to Major General William Phillips, 30 January 1779
From: Washington, George
To: Phillips, William


Sir,
Philadelphia Jany 30th 1779

I am this moment honored with your letter of the 28th.
I beg leave to inform you that my charge with respect to the Convention troops extended only to their march from Cambridge to Charlotte ville; and when they have arrived there will cease of course. The arrangements for their accommodation there have been conducted under the direction of Congress. But I cannot have the least doubt, that every possible provision has been and will be made to render their situation as comfortable as circumstances will permit. Barracks are built and building for their reception; and by accounts, just received, will probably be completed as fast as the several divisions arrive. Col. Lewis of Virginia, is appointed to the command; and Mr Harvy is to act as Commissary of Prisoners—From the established characters of these gentlemen, every thing that justice honor or humanity dictates may be expected—I promise myself, with pleasure, that General Reidesels peculiar situation will experience the attention to which it is intitled.
The enclosed letter which you will perceive was written previous to the receipt of your last—contains an answer to that part of it which relates to the subject of Flagg-ships for conveying necessaries to the Convention troops—You will excuse my not permitting an officer to pass with your dispatches to New York; as I think the purpose may be equally well answe[re]d without it—The mode, most convenient for your communication with New York will be to transmit your dispatches to me; and you may rely, they shall be forwarded in the most punctual and expeditious manner.
I am sorry to find the troops are in such immediate want of money and necessaries—I imagined, they would have been supplied in passing the North River, as I had signified my consent to Sir Henry Clinton, that he might send up that River, any necessaries, they should require. With great respect I have the honor to be Sir Your most Obedient servant
Go: Washington
